DETAILED ACTION
This is in response to application filed on December 18th, 2020 in which claims 1-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/18/21 has been considered by the examiner.
Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because the following same reference character(s) have been used to designate different elements:
The reference β has been utilized first in [0041] “width β of the nanofiber forest” and again for a different element beginning in [0062] “angle of entry β”
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 [0006] after “30 milliNewtons/meter” has two periods 
[0027] “PCT Publication No WO 2007/015710” is not listed in an IDS
As best understood, [0057] “motor 714” is not found in the drawings and should just read “motor”, especially as [0056] indicates “motor (not shown)”
[0059] is missing a period at the end of the last sentence
[0064] “107 times that diameter” should read “107 times that of the diameter”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Disclosure for Claim 6 “twisting belt” in relation to Claim 1 “twist ring…with a radius of curvature”, on which Claim 6 depends, is not found 
Claim Objections
Claim(s) 1, 3, 4 is/are objected to because of the following informalities: 
Claim 1 Line 5 “the densification station” should read “a densification station” for proper antecedent basis
As such, the antecedent basis for “the densification station” in Claim 2 can be correct
Relatedly, Claim 4 Lines 1-2 “further comprising a densification station comprising a container” should read “the densification station further comprising a container” for proper antecedent basis
Claim 3 Line 5 “an inner surface” should read “the inner surface” for proper antecedent basis with Claim 1 Line 2; however, Claims 1 and 3 are recommended for review as to whether Claim 3 should only recite the outer surface in Line 5
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 6 is/are rejected under U.S.C. 112(b).
The term “the yarn spinner further comprises:…a twisting belt” in Claim 6 Lines 1 and 4 is unclear and therefore renders the claim indefinite.  It is unclear how the twisting belt is different from the twist ring of yarn spinner as established in Claim 1, on which Claim 6 depends--current claim language indicates that the elements are two separate structures.  The specification discloses a twist ring 712 in 1st embodiment Fig. 8.  When the specification refers to the yarn spinner of 2nd embodiment Fig. 9 ([0018]) to which Claim 6 is directed, the specification only relates it back to the 1st embodiment via the variables recited in [0076] “diameter of the twist belt 908, the angle of entry β, the lateral angle χ, rotation speed, and contact length λ can be any of the values previously described above for the twist ring 712” in 1st embodiment Fig. 8, and not necessarily that the twisting belt and twist ring are the same structure.  As such, nowhere is there express disclosure if or how the twist ring 712 in 1st embodiment Fig. 8 relates structurally to the twisting belt 908 in 2nd embodiment Fig. 9.  As best understood, for the purposes of applying art and providing rejections, the twist ring of Claim 1 and twisting belt of Claim 6 are considered to be the same structure.
The term “the yarn spinner further comprises…a twisting belt” in Claim 6 Lines 1 and 4 is further unclear and therefore renders the claim indefinite.  Even if the twist ring of Claim 1 and twisting belt of Claim 6 are considered to be the same structure, it is unclear how Claim 1, on which Claim 6 depends, can establish a “radius of curvature ρ”, previously for “twist ring” with a circumferential cross-section, to now be for the “twisting belt”, which has not been illustrated with a circumferential cross-section, and therefore without a radius of curvature.  Furthermore, the specification discloses a yarn spinner with a radius of curvature ρ  in 1st embodiment Fig. 8.  When the specification refers to the yarn spinner of 2nd embodiment Fig. 9 ([0018]) which Claim 6 is directed to, it only relates it back to the 1st embodiment via the variables recited in [0076] “diameter of the twist belt 908, the angle of entry β, the lateral angle χ, rotation speed, and contact length λ can be any of the values previously described above for the twist ring 712” in 1st embodiment Fig. 8.  As such, nowhere is there disclosure if or how the radius of curvature ρ of twist ring 712 as defined in 1st embodiment Fig. 8 applies to a supposed radius of curvature of twisting belt 908 in 2nd embodiment Fig. 9.  As best understood, for the purposes of applying art and providing rejections, the term “radius of curvature” in Claim 1 when applied to Claim 6 will be interpreted as half the width of the belt.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPN 8926933) in view of Leeson et al (USPN 3668855), herein Leeson, and Faraci et al (USPN 3797220), herein Faraci.
Regarding Claim 1, Zhang teaches a nanofiber spinning system (see Fig. 44; Col. 48 Lines 7-8) comprising:
a yarn spinner (see Fig. 4 for 4403 forming 4405; Col. 48 Lines 8-12);
a nanofiber forest disposed on a substrate (see Fig. 44 for forest 4401, substrate 4402; Col. 48 Lines 8-10),
the nanofiber forest drawn from the substrate at an angle α to form a nanofiber strand at the densification station (see Fig. 44 where the angle is zero degrees; Col. 48 Lines 8-12; as for densification station--see Fig. 44 for syringe 4409; Col. 14 Lines 41, 43-45).

Zhang does not explicitly teach the yarn spinner including a rotational twist ring having an inner surface with a radius of curvature less than 1 centimeter.

However, Zhang at least suggests the yarn spinner including a rotational twist ring (see Fig. 45; Col. 48 Line 19; Col. 48 Lines 28-29).

Leeson teaches the yarn spinner including a rotational twist ring having an inner surface with a radius of curvature (see Figs. 1, 3, 4, 6 for twist ring; Col. 2 Lines 37-39; Col. 3 Lines 11-14, 18-19; Col. 3 Lines 42-44; Col. 3 Lines 59-63; as for inner surface see Col. 5 Lines 50-54, wherein inside diameter indicates an inner surface; see also annotated excerpt of Fig. 4 below for clarification).

    PNG
    media_image1.png
    193
    622
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s spinneret with Leeson’s false twister (and therefore twist ring) as they are both in the art and purpose of false twisting (see Leeson abstract) and it is a simple substitution of one false twist device for another, where Leeson is capable of treating nanofibers.

Modified Zhang does not explicitly teach that the radius of curvature is less than 1 centimeter.

Faraci teaches a twist ring with a radius of curvature less than 1 centimeter (see Fig; Col. 2 Lines 21-22; Col. 2 Lines 16-21, meaning the diameter of curvature is 20mm, so radius of curvature is 10 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s twist ring, as provided by Leeson, to be of a radius of curvature less than 1 centimeter as taught by Faraci as it is a known desirable radius of curvature depending on the degree of false-twist desired (Col. 2 Lines 32-36).
Regarding Claim 2, modified Zhang teaches all the claimed limitations as discussed above in Claim 1.
Zhang Figs. 44, 45 embodiment does not explicitly teach a drier disposed between the densification station and the yarn spinner.

However, Zhang Fig. 53 embodiment teaches a drier (see Fig. 53 for drier 5307; Col. 49 Lines 57-63). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang Figs. 44, 45 embodiment’s syringe densification system with the liquid densification system of Zhang Fig. 53 embodiment (and therefore a drier) as these are known interchangeable densification methods in the art for providing strength enhancements (Col. 49 Lines 23-28).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Zhang Figs. 44, 45 embodiment modified with the drier of Zhang Fig. 53 embodiment would teach a drier disposed between the densification station and the yarn spinner (dryer 5307 of Fig. 3 would be between densification 5306 of Fig. 53 and yarn spinneret 4406 of Fig. 44 of modified Zhang as Fig. 44 shows the densification process before the spinneret, and Fig. 53 shows the drier after initial densification; as such, the drier would be between densification station and yarn spinner as recited).
Regarding Claim 3, modified Zhang teaches all the claimed limitations as discussed above in Claim 1.
Leeson further teaches wherein the yarn spinner further comprises:
a frame (see annotated Fig. 4 below for frame 38; wherein one of ordinary skill in the art would understand based on at least Col. 3 Lines 34-36 that the mount/frame 38 is as annotated);

    PNG
    media_image2.png
    562
    434
    media_image2.png
    Greyscale

	a circular bearing (40) mounted to the frame (see Fig. 4 for mounted; Col. 3 Lines 37-39; wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that ball bearings are circular),
the circular bearing having an outer diameter proximate to the frame and an inner diameter opposite the outer diameter (see Figs. 3 and 4, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that circular ball bearings therefore have inner/outer diameters as recited); and
wherein the twist ring having an inner surface and an outer surface (see Figs. 3 and 5),

    PNG
    media_image3.png
    193
    707
    media_image3.png
    Greyscale

the outer surface mounted to the inner diameter of the circular bearing and the inner surface exposed (see Fig. 4 wherein the outer surface of twist ring 44 is eventually mounted to inner diameter of ball bearings 40 via spindle 34).
Regarding Claim 4, modified Zhang teaches all the claimed limitations as discussed above in Claim 1.
Zhang Figs. 44, 45 embodiment does not explicitly teach a densification station comprising a container and a solvent within the container.

However, Zhang Fig. 53 embodiment teaches a densification station comprising a container and a solvent within the container (see Fig. 53; Col. 49 Lines 57-63, wherein the 5306 is within an illustrated container). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang Figs. 44, 45 embodiment’s syringe densification system with the liquid densification system of Zhang Fig. 53 embodiment (and therefore a densification station with a container and solvent) as these are known interchangeable densification methods in the art for providing strength enhancements (Col. 49 Lines 23-28).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPN 8926933) in view of Leeson et al (USPN 3668855), herein Leeson, and Faraci et al (USPN 3797220), herein Faraci, further in view of Inoue et al (US Publication 2018/0179064), herein Inoue.
Regarding Claim 5, modified Zhang teaches all the claimed limitations as discussed above in Claim 1.
Zhang does not teach wherein the angle α is in a range from 2° to 20°.

Inoue teaches wherein the angle α is in a range from 2° to 20° (see Fig. 3A, see [0221] Table 1; [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the angles taught in Inoue in order to stably draw from the forest and prevent the forest from remaining on the substrate ([0162]) for a smooth process.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPN 8926933) in view of Leeson et al (USPN 3668855), herein Leeson, and Faraci et al (USPN 3797220), herein Faraci, further in view of Holland et al (USPN 3724196), herein Holland.
Regarding Claim 7, modified Zhang teaches all the claimed limitations as discussed above in Claim 1.
Modified Zhang does not explicitly teach wherein the twist ring has a silicone rubber surface.

Holland teaches wherein the twist ring has a silicone rubber surface (see Figs. 3 and 9; Col. 3 Lines 14-22; Col. 10 Lines 55-57).
As such, modified Zhang (twist ring provided by Leeson) teaches all of the elements of the instant invention as discussed in detail above except providing the elastomeric O-ring or friction member 44 is silicone rubber.  Although modified Zhang does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Zhang’s twist ring as provided by Leeson, if necessary, by using silicone rubber for its elastomeric O-ring or friction member. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make the surface applying the force of silicone rubber on the basis of its suitability for the intended use. In other words, the use of silicone rubber would have been an "obvious to try" approach because the use of such a well-known material for an elastomeric O-ring or friction member is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Holland.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s surface (twist ring as provided by Leeson) with the silicone rubber material of Holland in order to have the desired friction twist (Col. 3 Lines 18-21), especially as modified Zhang is silent as to the material other than elastomeric and it is known in the art that O-rings as taught by Leeson can be rubber (see extrinsic evidence Weiss et al USPN 4024698).
Regarding Claim 8, modified Zhang teaches all the claimed limitations as discussed above in Claim 1.
Modified Zhang further teaches wherein the inner surface of the twist ring has a coefficient of friction between the twist ring and the nanofiber strand (inasmuch as there is contact between Zhang’s twist ring as provided by Leeson and the nanofiber strand, friction exists, and therefore a coefficient of friction).

Modified Zhang does not explicitly teach that the coefficient of friction is from 0.25 to 0.75.
However, it is known in the art that silicone rubber provides such a coefficient of friction (see applicant specification [0058]).

Holland teaches wherein the inner surface of the twist ring is silicone rubber, and therefore has a coefficient of friction from 0.25 to 0.75 between the twist ring and the nanofiber strand (see Figs. 3 and 9; Col. 3 Lines 14-22; Col. 10 Lines 55-57).
As such, modified Zhang (twist ring provided by Leeson) teaches all of the elements of the instant invention as discussed in detail above except providing the elastomeric O-ring or friction member 44 is silicone rubber.  Although modified Zhang does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Zhang’s twist ring as provided by Leeson, if necessary, by using silicone rubber for its elastomeric O-ring or friction member. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make the surface applying the force of silicone rubber on the basis of its suitability for the intended use. In other words, the use of silicone rubber would have been an "obvious to try" approach because the use of such a well-known material for an elastomeric O-ring or friction member is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Holland.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s surface (twist ring as provided by Leeson) with the silicone rubber material of Holland in order to have the desired friction twist (Col. 3 Lines 18-21), especially as modified Zhang is silent as to the material other than elastomeric and it is known in the art that O-rings as taught by Leeson can be rubber (see extrinsic evidence Weiss et al USPN 4024698), and thereby meet the coefficient of friction range recitation.
Regarding Claim 9, modified Zhang teaches all the claimed limitations as discussed above in Claim 1.
Modified Zhang further teaches wherein the twist ring has a surface energy (where it is known in the art that any material will have a particular surface energy).

Modified Zhang does not explicitly teach wherein the twist ring has a surface energy of less than 30 milliNewtons/meter.
However, it is known in the art that silicone rubber provides such a surface energy (see applicant specification [0058]).

Holland teaches a twist ring of silicone rubber, and therefore wherein the twist ring has a surface energy of less than 30 milliNewtons/meter (see Figs. 3 and 9; Col. 3 Lines 14-22; Col. 10 Lines 55-57).
As such, modified Zhang (twist ring provided by Leeson) teaches all of the elements of the instant invention as discussed in detail above except providing the elastomeric O-ring or friction member 44 is silicone rubber.  Although modified Zhang does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Zhang’s twist ring as provided by Leeson, if necessary, by using silicone rubber for its elastomeric O-ring or friction member. Such modification would be considered a mere choice of a commonly used material, in the apparel art, to make the surface applying the force of silicone rubber on the basis of its suitability for the intended use. In other words, the use of silicone rubber would have been an "obvious to try" approach because the use of such a well-known material for an elastomeric O-ring or friction member is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Holland.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s surface (twist ring as provided by Leeson) with the silicone rubber material of Holland in order to have the desired friction twist (Col. 3 Lines 18-21), especially as modified Zhang is silent as to the material other than elastomeric, and it is known in the art that O-rings as taught by Leeson can be rubber (see extrinsic evidence Weiss et al USPN 4024698), and thereby meet the surface energy range recitation.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPN 8926933) in view of Tao et al (USPN 8549830), herein Tao, and Faraci et al (USPN 3797220), herein Faraci.
Regarding Claim 1, Zhang teaches a nanofiber spinning system (see Fig. 44; Col. 48 Lines 7-8) comprising:
a yarn spinner (see Fig. 4 for 4403 forming 4405; Col. 48 Lines 8-12);
a nanofiber forest disposed on a substrate (see Fig. 44 for forest 4401, substrate 4402; Col. 48 Lines 8-10),
the nanofiber forest drawn from the substrate at an angle α to form a nanofiber strand at the densification station (see Fig. 44 where the angle is zero degrees; Col. 48 Lines 8-12; as for densification station--see Fig. 44 for syringe 4409; Col. 14 Lines 41, 43-45).

Zhang does not explicitly teach the yarn spinner including a rotational twist ring having an inner surface with a radius of curvature less than 1 centimeter.

However, Zhang at least suggests the yarn spinner including a rotational twist ring (see Fig. 45; Col. 48 Line 19; Col. 48 Lines 28-29).

Tao teaches the yarn spinner including a rotational twist ring having an inner surface with a radius of curvature (see Fig. 3; Col. 3 Lines 44-45, each belt being a twist ring with an inner surface having a radius of curvature/half the width of the inner surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s spinneret with Tao’s false twister (and therefore twist ring) as they are both in the art and purpose of false twisting (see Tao abstract) and it is a simple substitution of one false twist device for another, where Tao is capable of treating nanofibers.

Modified Zhang does not explicitly teach that the radius of curvature is less than 1 centimeter.

Faraci teaches a twist ring with a radius of curvature less than 1 centimeter (see Fig; Col. 2 Lines 21-22; Col. 2 Lines 16-21, meaning the diameter of curvature is 20mm, so radius of curvature is 10 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s twist ring, as provided by Tao, to be of a distance/radius of curvature less than 1 centimeter as taught by Faraci depending on the degree of false-twist desired (Col. 2 Lines 32-36).
Regarding Claim 6, modified Zhang teaches all the claimed limitations as discussed above in Claim 1.
Tao further teaches wherein the yarn spinner further comprises:
a first wheel and a second wheel spaced apart from each other (see Fig. 3; Col. 4 Lines 36-38, pair of pulleys 31, 31),
both of the first wheel and the second wheel configured for rotation (Col. 4 Lines 38-39);
a twisting belt disposed around both of the first wheel and the second wheel (see Fig. 3, single belt 15 on 31, 31, same as twist ring in Claim 1),
the twisting belt rotated by the rotation of the first wheel and the second wheel (Col. 4 Lines 38-39); and
a plurality of posts proximate to the twisting belt (see Fig. 3 for posts 40; Col. 4 Lines 47-49).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim(s) 10 is/are further objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, none of the prior art of record discloses wherein the inner diameter of the twist ring is 100 mm, in conjunction with the rest of the structural limitations, as set forth in the claim.  The use of twist rings with inner diameters is known in the art of spinning, but the specific value of the inner diameter claimed by the applicant is novel.  Specifically, prior art Leeson discloses a twist ring with an inner diameter.  Prior art Faraci also discloses a twist ring with an inner diameter of 28 mm.  However, none of the prior art discloses, teaches, or suggests that the inner diameter would be as large as 100 mm.  To interchangeably modify the twist ring to be as large as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Lorenz (USPN 3813868), Kress (USPN 4429524), Nishiwaki et al (US Publication 2011/0131944), Kato et al (USPN 4852341) directed to twist belts; Dammann et al (USPN 4519204) directed to radius of curvature; Doschko (USPN 3802175), Anahara (JPS6021921), Dupeuble (USPN 3875734)directed to twist ring; Stutz (USPN 3726073) directed to rubber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732